Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,

Vv.

Yao Xin Tang d/b/a Mr. Wong Take Out / Mr. Wong’s Chinese Restaurant,

The Center

Respondent.

Docket No. C-14-902
FDA Docket No. FDA-2014-H-0400

Decision No. CR3257
Date: June 9, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

‘or Tobacco Products (CTP) initiated the above-captioned matter when it

filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil

money penal

ties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s

implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment that sells
tobacco products and is located at 1849 Wolf Street, Philadelphia, Pennsylvania 19145.

Complaint §
Complaint §
that:

3. CTP documented violations during two inspections of the establishment.
9. During one of the inspections, an FDA-commissioned inspector observed

[A] person younger than 18 years of age was able to purchase a package of

Newport Box cigarettes on May 29, 2013, at approximately 5:10 PM; and
2
. .. the minor’s identification was not verified before the sale, as detailed
above, on May 29, 2013, at approximately 5:10 PM.

Complaint § 10.

On June 13, 2013, CTP issued a warning letter to Respondent specifying the violations
that the inspector observed. The letter warned Respondent that if it failed to correct the
violations, civil money penalties could be imposed on it and that it was Respondent’s
responsibility to ensure compliance with the law. Complaint 10.

Michelle Ching, Respondent’s owner’s niece, responded to the warning letter on
Respondent’s behalf in a June 28, 2013 telephone call. “Ms. Ching stated that the
Respondent would instruct all employees to check for identification when selling tobacco
products.” Complaint § 11.

During a subsequent inspection of Respondent’s establishment, FDA-commissioned
inspectors documented that “a person younger than 18 years of age was able to purchase
a package of Newport Box cigarettes on October 30, 2013, at approximately 5:31 PM.”
Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on April 9, 2014, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Complaint
4 1, 10. CTP asked the CRD to impose a $250 civil money penalty based on two
alleged violations of the regulations in a 12-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
3
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:
(1) The maximum amount of penalties provided for by law for the
violations alleged; or
(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $250 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $250.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Joseph Grow
Administrative Law Judge

